Citation Nr: 9906716	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-08 891 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral carpal 
tunnel syndrome, currently rated as 10 percent disabling. 

2.  Entitlement to the assignment of a higher disability 
rating for a back disability, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1995 
and September 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied the 
veteran's claims for a disability rating in excess of 10 
percent for her service-connected bilateral carpal tunnel 
syndrome and the 10 percent rating assigned upon the grant of 
service connection for a back disability. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers v. 
Derwinki, 1 Vet. App. 127, 129 (1991).  A VA physician that 
examined the veteran in August 1995 noted that the veteran 
sustained a whiplash-type injury in 1994, in the inservice 
motor vehicle accident that resulted in her service-connected 
back disability, and, while an examination of the cervical 
spine is not apparent from a reading of the August 1995 
examination report, the diagnoses at that time included 
flexion-expansion injury of the neck.  The Board finds that 
the issue of entitlement to service connection for residuals 
of a neck injury has been reasonably raised, and the matter 
is referred to the RO for adjudication. 

The issue of entitlement to the assignment of a higher 
disability rating for a back disability will be addressed in 
the REMAND portion of this decision.


FINDING OF FACT

The veteran's bilateral wrist carpal tunnel syndrome is shown 
to manifest symptoms of mild, incomplete paralysis of the 
right and left median nerves.

CONCLUSIONS OF LAW

The criteria for 10 percent disability ratings for carpal 
tunnel syndrome of the left and right wrists have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8515, 8615, 8715 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for assignment of a higher disability ratings are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examinations and treatment records, and the veteran's written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

Pursuant to a May 1995 RO rating decision, the veteran was 
initially granted service connection for bilateral carpal 
tunnel syndrome based on service medical records showing 
multiple complaints of pain, primarily in the right arm, that 
were felt to be due to carpal tunnel syndrome.  The RO 
assigned a 10 percent disability rating, which has remained 
in effect ever since.

The veteran contends that she is entitled to a higher 
disability rating for her currently diagnosed bilateral 
carpal tunnel syndrome. 

A March 1995 VA peripheral nerves examination report revealed 
the upper extremities demonstrated a positive phalen's test, 
as well as a positive Tindal's sign in both wrists for the 
median nerve.  The veteran reported tingling and numbness in 
the medial nerve distribution.  The diagnosis was bilateral 
carpal tunnel syndrome.   

The results of an April 1995 VA electromyography (EMG) and 
nerve conduction study (NCS) were found to be within normal 
limits, although the readings were at the end limits of 
normal on the left side. 

A June 1995 VA treatment record noted the veteran's 
complaints the her wrists "lock up," that she has to pop 
them to move, and that she experiences sharp pains in both 
arms from fingertips to shoulders.  The veteran reported that 
the medication Motrin was somewhat effective in relieving her 
pain.

An August 1995 VA peripheral nerves examination report stated 
that the veteran complained of episodic numbness sensation of 
the first three fingers of both hands, primarily at night.  
The upper extremities were noted to exhibit transient, 
bilateral compression of the medial nerves at the wrists.  
The diagnosis was transient, bilateral carpal tunnel syndrome 
at both wrists.  
The results of an August 1995 VA EMG/NCS were noted to be 
consistent with bilateral carpal tunnel syndrome.  

The RO apparently rated the veteran's disability under 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8516 and 8517, 
which provide the schedular criteria for evaluating neuritis 
or neuralgia and paralysis (complete or incomplete) of the 
ulnar nerve and musculocutaneous nerve of each hand.  As the 
veteran exhibits only incomplete paralysis, the applicable 
disability ratings for the ulnar nerve under Diagnostic Code 
8516 are as follows: 40 percent for severe symptoms, 30 
percent for moderate symptoms, and 10 percent for mild 
symptoms.  The applicable disability ratings for incomplete 
paralysis of the musculocutaneous nerve, under Diagnostic 
Code 8517, are as follows: 20 percent for severe symptoms, 10 
percent for moderate symptoms, and a noncompensable rating 
for mild symptoms.

The Board has reviewed the various applicable diagnostic 
codes available under 38 C.F.R. §§ 4.124 and 4.124a, and 
finds that since the medical evidence demonstrates that the 
veteran's bilateral carpal tunnel syndrome involves the 
compression of the median nerve, her disability is more 
appropriately evaluated under Diagnostic Code 8515, which 
provides the schedular criteria for evaluating neuritis or 
neuralgia and paralysis (complete or incomplete) of the 
median nerve of each hand.  As the veteran exhibits only 
incomplete paralysis, the applicable disability ratings for 
the median nerve are as follows:  50 percent for severe 
symptoms, 30 percent for moderate symptoms, and 10 percent 
for mild symptoms.  

The Board finds that the medical evidence does not show that 
the veteran's bilateral carpal tunnel syndrome manifests 
greater than mild symptoms.  This is supported by the 
objective medical evidence that the veteran's symptoms are 
limited to transient numbness, tingling, or pain of three 
fingers in each hand and sometimes in both arms or shoulders, 
which is reported to affect her primarily at night.  There is 
no indication of secondary limitation of motion or weakness 
of the wrists.  Morever,  the pain can be somewhat alleviated 
by pain medication.

However, the Board does find that the veteran is entitled to 
10 percent disability ratings for each wrist, because the 
medical evidence clearly demonstrates compression of the 
median nerves in both the right and left wrists, and that 
both upper extremities exhibit mild symptomatology of carpal 
tunnel syndrome.  As the veteran is service-connected for 
bilateral carpal tunnel syndrome, this necessitates  10 
percent disability ratings for each wrist, and to that 
extent, the appeal is allowed.  

As there is no medical evidence of more than mild incomplete 
paralysis of either wrist, ratings in excess of 10 percent 
are not warranted.
 

ORDER

Separate ratings of 10 percent for carpal tunnel syndrome of 
the left and right wrist are warranted; to that extent, the 
appeal is allowed. 


REMAND

The veteran seeks an increased evaluation for her back 
disability, currently evaluated as 10 percent disabling.  Her 
claim is well grounded, meaning it is plausible.  Hence, the 
VA has a duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998). 

The veteran claims that her service-connected back disability 
has increased in severity and is more disabling than 
currently evaluated.  A review of the record shows that her 
last VA compensation examination was in August 1995.  Aside 
from the fact that the examination was performed well over 
three years ago, the Board finds that it was incomplete in 
nature.  Specifically, the examiner did not note the presence 
or absence of muscle spasm, ankle jerks, or other symptoms or 
signs of sciatic neuropathy.  As there is medical evidence of 
a disc injury involving the lower spine and the veteran's 
back disability is rated under 38 C.F.R. § 4.71a, Code 5293, 
a more complete neurological examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).

The RO should also determine if there are any medical records 
available relating to recent evaluation and treatment for the 
veteran's back disability; all relevant treatment records 
should be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her back and neck 
disabilities.  After securing any 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran which are not 
currently part of the claims file, 
including any VA  treatment or 
examination records dated since February 
1996.  

2.  After obtaining the above records and 
associating them with the claims file, 
the RO should then schedule the veteran 
for VA orthopedic and neurological 
examinations, for the purpose of 
determining the current severity of her 
service-connected back disability and the 
etiology of any neck or cervical spine 
disorder that may be present.  

The orthopedic examination should include 
full range of motion studies of the 
cervical and lumbar spine, as well as any 
other tests that are deemed necessary.  
All clinical manifestations should be 
reported in detail.  In view of the issue 
raised by the record (see Introduction to 
this remand), the examiner should also 
opine whether it is as or more likely 
than not that any neck or cervical spine 
disability that is identified is causally 
related to service, including the 1994 
automobile accident.  

The neurological examination should 
address whether the veteran has symptoms 
compatible with sciatic neuropathy and, 
if so, the frequency, intensity, and 
duration of such symptoms should be 
noted.  The examiner should also 
specifically note the absence or presence 
of muscle spasm in the back region and 
ankle reflexes, and any other pertinent 
signs or symptoms.  In view of the issue 
raised by the record (see Introduction to 
this remand), the examiner should also 
opine whether it is as or more likely 
than not that any neck or cervical spine 
disability that is identified is causally 
related to service, including the 1994 
automobile accident.

3.  The claims file, including a copy of 
this remand, should be made available to 
the examiners before the examinations, 
for proper review of the medical history.  

4.  When the requested development has 
been completed, the RO should adjudicate 
the raised issue of service connection 
for residuals of a neck or cervical 
spine injury, and readjudicate the issue 
of a rating in excess of 10 percent for 
the veteran's service-connected back 
disability.  

5.  The veteran has a right to present 
any additional evidence or argument 
while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

If service connection for residuals of a neck or cervical 
spine injury is not granted, the veteran should be furnished 
with a notice of her appellate rights and, as to the 
increased rating issue, if the full benefit is not granted, 
the veteran should be furnished a supplemental statement of 
the case notifying her of the RO's decision, informing her of 
his appellate rights, and affording her a reasonable 
opportunity to respond before the record is returned to the 
Board for further review. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

